Citation Nr: 0730369	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for skeletal blastomycosis, 
including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board most recently denied 
service connection for skeletal blastomycosis in October 
2005.  In March 2007, the United States Court of Appeals for 
Veterans Claims (Court) issued a Memorandum Decision vacating 
only that part of the Board's October 2005 decision that 
denied service connection for skeletal blastomycosis and 
ordering readjudication of that matter.  That issue is the 
subject of the remand order below, for compliance with the 
Court's directives in the Memorandum Decision.  

On another matter, the claim of entitlement to service 
connection for post-traumatic stress disorder is addressed in 
a separate Board decision.  


REMAND

As evident in the Court's March 2007 Memorandum Decision, the 
Secretary of VA conceded that the bases for remand and 
readjudication of the claim of entitlement to service 
connection for skeletal blastomycosis are: (1) inadequate 
notice consistent with 38 U.S.C.A. § 5103(a) and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); (2) failure to 
comply with the duty to assist (38 U.S.C.A. § 5103A) to the 
extent a 2002 VA examination did not include consideration of 
the veteran's medical history as documented in the claims 
file.  

In addition, the Board notes that one of Dr. Causey's 
treatment records indicates that the veteran became his 
patient on referral from Drs. Obie McNair and Don Heck, and 
refers to hospitalization of the veteran, with discharge from 
the hospital by Dr. McVey.  The veteran has not authorized VA 
to obtain records of hospitalization for skeletal 
blastomycosis, or of treatment by Drs. McNair, Heck, or 
McVey. 

Accordingly, the appeal on the issue of service connection 
for skeletal blastomycosis is remanded to the RO via the 
Appeals Management Center, in Washington, D.C., for notice 
consistent with controlling law and regulations and for 
another VA compensation and pension (C&P) examination by a 
medical professional who has considered the veteran's medical 
history as documented in the claims file, as set forth below.  
VA will notify the veteran if he needs to take further 
action.  

1.  Provide the veteran and his 
representative a letter that contains 
notice of the following: (i) what specific 
information, and medical or lay evidence, 
not of record needed to substantiate the 
veteran's claim of entitlement to service 
connection for skeletal blastomycosis; 
(ii) what information and evidence VA will 
seek to provide; and (iii) what 
information and evidence the veteran is 
responsible for supplying.  Also inform 
the veteran and his representative that 
the veteran may submit any evidence and 
information in his possession if he 
believes might be pertinent to the issue 
of service connection for skeletal 
blastomycosis.  Ask the veteran 
specifically whether there exist any 
additional, and more contemporaneous, 
private medical records concerning his 
claim that is not already in the claims 
file.  

2.  Ask the veteran to authorize VA to 
obtain records from Drs. McNair, Heck, or 
McVey and records of hospitalization for 
skeletal blastomycosis, or to provide 
these records himself.  If the veteran 
provides authorization, obtain the 
records.  

3.  As the record indicates that the 
veteran has had VA medical treatment, 
ensure that any additional, and more 
contemporaneous, VA clinical records are 
associated with the claims file while this 
appeal is on remand status.    


4.  After completing the above, and 
ensuring that any new information and 
evidence secured while this appeal is on 
remand status or as a result of the above 
directives are associated with the claims 
file, arrange for the veteran to undergo a 
VA C&P medical examination to determine 
the nature and etiology of his claimed 
skeletal blastomycosis.  

The examiner is asked to consider the 
veteran's medical history as documented in 
the claims file, conduct any testing as 
deemed warranted, and then determine what 
disorder or disease, which the veteran has 
claimed as skeletal blastomycosis, is 
manifested.  The examiner should 
specifically indicate whether the veteran 
has skeletal blastomycosis or not.  For 
any diagnosis rendered, the examiner is 
asked to opine explicitly whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that it is 
etiologically related to active service, 
to include, specifically, whether there is 
any etiological link between the diagnosed 
condition and herbicide exposure.  The 
examiner is advised that, for the purposes 
of the requested opinion, the veteran in 
this case has served in the Republic of 
Vietnam between January 1969 and January 
1970, and is presumed to have had 
herbicide exposure during that time 
period.  

The examiner is asked to explicitly state 
that the veteran's claims file was 
reviewed, and in particular, state that 
the following records have been considered 
in reaching the etiology opinion given: 
Dr. R. E. Weddle's (private) records; Dr. 
W. A. Causey's (private) records, to 
include Dr. Causey's July 18, 2002 letter; 
Dr. B. Payne's (VA) March 1, 2002 note; 
Dr. E. Rose's (VA) March 1, 2002 
examination report.  The examiner is asked 
to support any diagnosis or etiology 
opinion given with rationale and bases, 
citing, as appropriate, e.g., relevant 
medical history, whether in-service or 
post-service, current clinical findings, 
and any authority that has bearing on the 
diagnosis or etiology.             

5.  After completing the above, 
readjudicate the claim of entitlement to 
service connection for skeletal 
blastomycosis based on a review of the 
entire record.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board for 
further review.    

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



